        Case 1:20-cv-03981-KPF Document 7 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONNIE COLE,

                           Plaintiff,

                    -v.-

NEW YORK CITY DEPARTMENT OF                           20 Civ. 3981 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                           ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                           Defendants.


KATHERINE POLK FAILLA, District Judge:

      On May 27, 2020, the Honorable Colleen McMahon entered an Order

directing Plaintiff Ronnie Cole to either pay the $400.00 filing fee owed in this

action or submit an application to proceed in forma pauperis (“IFP”) on or

before June 26, 2020, and explained that failure to comply would result in

dismissal of the case. (Dkt. #5). On October 6, 2020, the Court sua sponte

further extended the deadline for Plaintiff to pay the filing fee or submit an IFP

application to October 30, 2020, and reiterated that failure to comply would

result in the dismissal of his case. (Dkt. #6). Plaintiff has neither paid the

filing fee nor submitted an IFP application.

      Therefore, and pursuant to the Orders dated May 27, 2020, and October

6, 2020, this case is hereby dismissed without prejudice. The Clerk of Court is

directed to terminate all pending motions, adjourn all remaining dates, and
         Case 1:20-cv-03981-KPF Document 7 Filed 11/04/20 Page 2 of 2




close this case. The Clerk of Court is respectfully directed to mail a copy of

this Order to Plaintiff.

      SO ORDERED.

Dated: November 4, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
